Cochrane, J.:
This is an action on a policy óf fire insurance issued by the defendant May 21, 1902> covering a-barn on plaintiff’s farm in the town of Norfolk, St. Lawrence county,■ N. T. The barn, was destroyed by fire October 20,1903. The defense.is a breach of warranty in respect to representations concerning the subject-matter of the insurance made by plaintiff in her application therefor.
Plaintiff has owned the farm- since the year 18/30. Before that and before her marriage her husband resided thereon. All the time it was owned by his wife down to the time of the insurance in question he managed the farm for her as her agent. As such agent *347he made application for such insurance. He gave to the defendant’s agent the information on which the policy was issued. From such information the -latter wrote the answers to the questions in the blank form of the application used by the defendant. Such application when thus filled out was taken to the plaintiff by her husband, signed by her, and returned by mail to the defendant’s, agent. One of the questions contained in this application was, “ Have you any reason to fear incendiarism ? ” It was answered negatively by the plaintiff.
The defendant was not permitted to show at the trial what the plaintiff’s husband said to her shortly before this insurance with' reference to fires which had been set on the farm by á particular individual who was named; - nor to show by another witness that he had talked with plaintiff about fires from time to time in the last twenty years. ' It is impossible to tell to what this excluded testimony would have led. After the court-had sustained objections to it the defendant was not required to persist in offering other testimony of the same kind. The orderly and seemly conduct of the trial required the defendant to desist once the court had clearly indicated that such testimony was inadmissible. While the excluded testimony might not have been conclusive or even important no such s assumption can be made. It should have been admitted that its importance might have received due consideration.
Whether the plaintiff had reason to fear incendiarism. was a material inquiry. If she had reason for such, fear she had falsely answered an important question, had given the defendant inaccurate information, and lrer policy was unenforcible. The excluded testimony bore vitally on this issue and such exclusion constitutes -reversible error. (Donley v. Glens Falls Insurance Company, 184 N. Y. 107.)
The judgment must be reversed and a new trial granted, with costs to the appellant to abide the event.
All concurred ; Parker, P. J., not sitting.
Judgment reversed and newxtrial granted, with costs to appellant to abide event.